PRESS RELEASE FOR IMMEDIATE RELEASE October 31, 2008 For more information, please contact: Hugh W. Mohler, Chairman & CEO 410-427-3707 Mark A. Semanie, Executive Vice President & CFO 410-427-3715 BALTIMORE, October 31, 2008 – Bay National Corporation (Nasdaq: BAYN), the holding company for Bay National Bank, today reported a third quarter net loss per diluted share of $.83 compared with net income per diluted share of $.12 reported in the third quarter of 2007. The net loss was $1.8 million compared with net income of $261,145 in the third quarter of last year. The current quarter results include a loan loss provision of $2.5 million. As of September 30, 2008, total assets were $274 million, an increase of 5.08% from September 30, 2007. Net loans rose 6.84% and total deposits increased 3.68% for the twelve-month period ended September 30, 2008. Hugh W.
